 1                                                                    FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                             Apr 12, 2019
                                                                 SEAN F. MCAVOY, CLERK

 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 UNITED STATES OF AMERICA,                 No. 1:18-CR-02029-SAB
11              Plaintiff,
12              v.                           PROTECTIVE ORDER
13 SIMON LEE SAMPSON,
14              Defendant.
15        Before the Court is the Government’s Motion for Protective Order, ECF No.
16 86. The Government requests the Court issue a protective order relative to the
17 dissemination of any Henthorn materials. The Court finds good cause to grant the
18 Government’s request.
19        IT IS HEREBY ORDERED:
20        1. The Government’s Motion for Protective Order, ECF No. 86, is
21 GRANTED.
22        2. The Government will provide Henthorn materials to defense counsel;
23        3. Defense counsel may possess but not copy the Henthorn materials;
24        4. Defense counsel may show to, and discuss with Defendant the Henthorn
25 materials;
26        5. Defense counsel shall not provide original or copies of Henthorn
27 materials directly to Defendant;
28

     PROTECTIVE ORDER ^ 1
 1        6. Defense counsel shall not otherwise provide original or copies of the
 2 Henthorn material to any other person, including subsequently appointed or
 3 retained defense counsel, but excluding any staff of defense counsel or
 4 investigator and/or expert engaged by defense counsel, who will also be bound by
 5 the terms and conditions of the Protective Order;
 6        7. The Government, defense counsel, and witnesses may reference the
 7 existence and content of the Henthorn materials in open and closed court
 8 proceedings relevant to Indictment 1:18-cr-02029-SAB; provided, however, any
 9 reference to the content of the Henthorn materials shall be filed under seal.
10        8. The parties may seek relief from this Order for good cause shown.
11        9. The Government’s Motion to Expedite, ECF No. 87, is GRANTED.
12              IT IS SO ORDERED. The District Court Clerk is hereby directed to
13 enter this Order and provides copies to counsel.
14              DATED this 12th day of April 2019.

15
16
17
18
19
20                                                   Stanley A. Bastian
21                                               United States District Judge
22
23
24
25
26
27
28

     PROTECTIVE ORDER ^ 2
